DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is I response to the amendment and Applicant’s arguments filed on April 26, 2021, in which claims 1-20 are presented for further examination.
Response to Arguments
Applicant’s arguments filed on April 26, 2021 with respect to claims 1-20 have been fully considered and are persuasive. The 35 USC 101 rejection set forth in the last office action mailed on February 19, 2021 has been withdrawn.
Remark
After further reviewed applicant’s argument consistent with the original disclosure, it is submitted that the claimed invention could not reasonably and practically be performed entirely within the human mind because the independent claim 1 recites a series of data integrity steps including, without limitation, performing integrity functions on a encoded data slice and a set of integrity values, which is consistent with the original specification, para [47] and [48] described the integrity functions as deterministic functions than can include one or more of a hashing function, a hash-based message authentication code function, a sponge function, and a mask generating function, which is viewed as multi-step integrity operations. Therefore, the elements of claim 1 taken as a whole recite a method that, when performed by the integral storage unit of a storage network, operates to improve the process of verifying data stored in a distributed storage network such as described, without limitation, in the specification in conjunction with Figures 13 

Allowable Subject Matter
Claims 1-20 are allowed in light of the Applicant’s arguments and in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in receiving an encoded data slice of a set of encoded data slices for storage, wherein a set of integrity values corresponding to the set of encoded data slices is received and a second integrity function is performed on the set of integrity values to produce a calculated integrity value of the set of integrity values, wherein the received encoded data slice is indicated  to be valid when the calculated integrity value of the received encoded data slice compares favorably to the corresponding integrity value of the validated set of integrity values. The closest prior art, singular and any order combination indicates set of integrity values the received encoded data slice to be valid when the calculated integrity value of the received encoded data slice compares favorably to the corresponding integrity value of the validated set of integrity values to facilitate the storage of the received encoded data slice, wherein each storage 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        Tuesday, May 4, 2021